Citation Nr: 1035320	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cellulitis of 
the right upper extremity.  

2.  Entitlement to service connection for cellulitis of the right 
upper extremity.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.  

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1966 to August 1970.

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A 
March 2006 rating decision confirmed the previous denial of 
service connection for residuals of injury claimed as damage to 
the right shoulder, arm, and hand.  An April 2007 rating decision 
found that the Veteran was not entitled to service connection for 
diabetes mellitus and confirmed the previous denial of service 
connection for otitis media (also claimed as ringing and severe 
dryness in the ears).  Finally, a June 2009 rating decision 
denied service connection for rhinitis.  

The Veteran testified before a Veterans Law Judge (VLJ) at a 
hearing at the RO in July 2010.  A transcript of the hearing is 
of record.  The Veteran submitted additional medical evidence at 
that time, along with a waiver of consideration by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304.  Additionally, 
at the July 2010 hearing the Veteran withdrew his claim of 
service connection for bilateral otitis media.  See 38 C.F.R. § 
20.204(b)(1).  Hence, this claim is no longer on appeal.
The RO addressed some of the new and material evidence issues in 
the rating decisions on appeal.  Irrespective of the RO's action 
or inaction, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claims of 
service connection for cellulitis of the right upper extremity, 
tinnitus, and diabetes mellitus.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The Veteran was denied service connection for diabetes mellitus, 
tinnitus, and cellulitis in a final August 2002 rating decision.  
Subsequently, the RO denied service connection for diabetes 
mellitus and tinnitus in an April 2007 rating decision.  In a 
July 2007 statement referring to the April 2007 rating decision, 
the Veteran stated that despite statements from his doctor 
supporting his claims he is still being denied and that he should 
be awarded service connection if only due to reasonable doubt.  
This submission from the Veteran constitutes a valid notice of 
disagreement (NOD) with the April 2007 rating decision.  See 38 
C.F.R. § 20.201.  Additionally, a February 2010 statement of the 
case (SOC) notes that the issues on appeal are tinnitus, diabetes 
mellitus, and rhinitis.  The Veteran did not file a formal Form 9 
substantive appeal following the issuance of the February 2010 
SOC, however he did file a March 2010 statement which could be 
considered an appeal regarding the issues set out in the February 
2010 SOC.  Regardless, at the Veteran's July 2010 hearing, the 
undersigned VLJ noted that the current issues are on appeal and 
therefore the Board waives the filing of a timely substantive 
appeal in this case.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that the Board was not deprived of jurisdiction 
where there was no evidence the Veteran filed a Substantive 
Appeal to perfect the claim, and the Board proceeded to review 
the claim, the Board thereby waived the filing of a Substantive 
Appeal as to the matters).   

The issues have been recharacterized to comport to the evidence 
of record.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The issues of entitlement to service connection for diabetes 
mellitus and rhinitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
cellulitis of the right upper extremity, tinnitus, and diabetes 
mellitus in an August 2002 rating decision.  The appellant 
received timely notice of the determination but did not appeal, 
and that denial is now final.

2.  Evidence received since the August 2002 rating decision is 
not cumulative or redundant and raises a reasonable possibility 
of substantiating the claims of entitlement to service connection 
for cellulitis of right upper extremity, tinnitus, and diabetes 
mellitus.

3.  Resolving all doubt, the competent evidence shows a 
relationship between the current cellulitis of right upper 
extremity and service.

4.  Resolving all doubt, the competent evidence shows a 
relationship between the current tinnitus and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the August 
2002 rating decision, and the claim of entitlement to service 
connection for cellulitis of the right upper extremity is 
reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2009); 38 
C.F.R. § 3.156 (a) (2009).

2.  The criteria for service connection for cellulitis of the 
right upper extremity have been met.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

3.  New and material evidence has been received since the August 
2002 rating decision, and the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).

4.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  New and material evidence has been received since the August 
2002 rating decision, and the claim of entitlement to service 
connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.156 (a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Reopening the claims of service connection for cellulitis of the 
right upper extremity, tinnitus, and diabetes mellitus, and the 
claims of service connection for tinnitus and diabetes mellitus 
have been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcomes noted above, no conceivable 
prejudice to the Veteran could result from this decision on those 
issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  New and Material Claims

The appellant seeks to reopen his claims of entitlement to 
service connection for cellulitis of the right upper extremity, 
tinnitus, and diabetes mellitus.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must present 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a).

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for cellulitis of 
the right upper extremity, tinnitus, and diabetes mellitus in an 
August 2002 rating decision because, although there was 
cellulitis of the right hand during service, there was no chronic 
disability following service, there was no evidence that the 
Veteran's claimed ringing of the ears condition exists, and 
because diabetes was not shown in, or caused by, service.  The 
Veteran did not appeal this decision, so it is now final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 
20.1103.

Evidence submitted since the August 2002 rating decision 
pertaining to the Veteran's claimed disabilities includes a May 
2010 private medical opinion noting that the Veteran has ongoing 
tinnitus and that he receives treatment for it at the clinic; a 
June 2010 private medical opinion noting that the Veteran's 
current cellulitis of the right hand and arm is the same 
condition that he had in service; and a July 2010 private medical 
opinion noting that it is very likely that the Veteran was 
diabetic prior to his problems with cellulitis during service, 
but it was never detected until after service.  

The May, June, and July 2010 private medical opinions are new 
because they are not duplicative of evidence considered by the RO 
at the time of its August 2002 rating decision.

The May 2010 private medical opinion clearly relates to the 
unestablished fact and the reason for the previous denial of his 
service connection claim for tinnitus; that is, whether the 
Veteran currently has a tinnitus disability as required by 38 
C.F.R. § 3.303.  Thus, it is material.  

The June 2010 private medical opinion clearly relates to the 
unestablished fact and the reason for the previous denial of his 
service connection claim for cellulitis; that is, whether the 
Veteran's current cellulitis had its onset during, or is 
otherwise related to, service as required by 38 C.F.R. § 3.303.  
Thus, it is material.  

The July 2010 private medical opinion clearly relates to the 
unestablished fact and the reason for the previous denial of his 
service connection claim for diabetes; that is, whether the 
Veteran's current diabetes mellitus had its onset during, or is 
otherwise related to, service as required by 38 C.F.R. § 3.303.  
Thus, it is material.  

Likewise, the newly submitted May, June, and July 2010 private 
medical opinions are not cumulative or redundant of existing 
evidence, and present a reasonable possibility of substantiating 
the claims.

Accordingly, reopening the claim of entitlement to service 
connection for cellulitis of the right upper extremity, tinnitus, 
and diabetes mellitus is warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).

III.  Service Connection for Cellulitis and Tinnitus

The Veteran seeks service connection for cellulitis of the right 
upper extremity and tinnitus.  The Veteran testified that his 
ears began ringing in service and that he experienced noise from 
planes coming into and out of the airport and from trucks and 
guns while out in the field, and that he was diagnosed with 
cellulitis during service and that he still has the condition.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record shows current cellulitis and tinnitus disabilities.  
An April 2002 VA treatment record indicates that the Veteran 
complained of pain in his right arm since 1969 and was given an 
assessment of chronic pain right arm, "neuropathy?"  An October 
2006 private medical opinion notes that the Veteran currently 
suffers from cellulitis of the right hand and tinnitus of both 
ears.  An April 2009 private medical opinion notes that the 
Veteran was given an assessment of tinnitus, and a May 2010 
private medical opinion notes that the Veteran had been treated 
for tinnitus since 1996.  A June 2010 private medical opinion 
indicates that the Veteran currently has cellulitis of the right 
hand and arm.  

Service treatment records (STRs) dated in January 1970 indicate 
that the Veteran was given a diagnosis of cellulitis, right hand, 
and that he was hospitalized from January 6-19, 1970, because of 
the condition.   The Veteran's personnel records indicate that 
his occupational specialty during service was as a tractor 
operator.  The Veteran is competent to report symptoms, such as 
being exposed to loud noise or ringing in his ears.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to 
testify to symptomatology capable of lay observation).  Thus, the 
Veteran's exposure to loud noises and experiencing ringing of his 
ears during service is conceded.  

As the record shows a current cellulitis and tinnitus 
disabilities and treatment for cellulitis and exposure to loud 
noises during service, the determinative issue is whether these 
are related.

A November 1998 private treatment record notes that the Veteran 
complained of pain in his right forearm since 1970.  

Likewise, April 2002 VA treatment records note that the Veteran 
reported pain in his right arm when lying supine since 1969.  

A July 2006 private medical opinion notes that it is the 
physician's medical opinion that the Veteran continued pain and 
discomfort in his right shoulder, arm, and hand stems from the 
diagnosed cellulitis of the right hand during service.  This is a 
chronic case, which has no means of resolution.  

An October 2006 private medical opinion notes that the Veteran 
was treated for cellulitis of the right hand during service, 
which causes pain and swelling in his right hand, arm, and 
shoulder and is related to his military service.  The physician 
also noted that the Veteran suffers hearing loss due to loud 
noises during service.  The physician opined, in pertinent part, 
that the Veteran's tinnitus of both ears is related to his 
multiray service.  

February 2009 and June 2010 private medical opinions note that 
the Veteran was diagnosed with cellulitis in the right arm during 
service and continues to suffer with pain from it.  

The July 2006, October 2006, February 2009, and June 2010 private 
medical opinions are competent and there is no medical evidence 
of record that indicates that the Veteran's current cellulitis of 
the right upper extremity or tinnitus is not related to service.  
Likewise, the November 1998 private treatment record and April 
2002 VA treatment record indicate a long continuity of 
symptomatology regarding the Veteran's claimed cellulitis.  

Accordingly, service connection for cellulitis of the right upper 
extremity and tinnitus is warranted.



ORDER

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for cellulitis of the right 
upper extremity, to this extent only the claim is granted.

Service connection for cellulitis of the right upper extremity is 
granted.  

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for tinnitus, to this extent 
only the claim, is granted.

Service connection for tinnitus is granted.

New and material evidence has been submitted to reopen the claim 
of entitlement to service connection for diabetes mellitus, to 
this extent only the claim, is granted.


REMAND

The Veteran seeks service connection for diabetes mellitus and 
rhinitis.  He testified that he began having problems with his 
nose and sinuses during service and that he was diagnosed with 
diabetes mellitus in 1970 or 1971, but that the doctor in West 
Virginia who diagnosed him with diabetes was murdered and his 
records are not available.  
 
A.  Diabetes Mellitus 

The competent medical evidence of record indicates that the 
Veteran currently has diabetes mellitus.  A July 2002 private 
treatment records show that the Veteran has a 3-4 year history of 
diabetes mellitus, however a September 1997 private treatment 
record notes that the Veteran has a history of diabetes.  

The Veteran's May 1970 separation examination notes that 
laboratory findings reveal that Combistix analysis of the 
Veteran's sugar was negative.  

A print out from an online medical care website dated in January 
2008 notes that people with diabetes are more likely to develop 
cellulitis.  

A July 2010 private medical opinion notes that the Veteran 
reported that he was diagnosed with diabetes mellitus within six 
months after being discharged from service by his family doctor.  
It is very likely he was diabetic prior to his problems with 
cellulitis in the Army, but that it was never determined until 
after he left the service.  This would explain why he says there 
was no break in the skin but swelling occurred and why his 
treatment in Germany was so long.  If you have a medical 
condition such as diabetes or a weak immune system your chance of 
cellulitis returning is much higher.  

Given that it is unclear when the Veteran's diabetes began and 
that on separation from service the laboratory findings regarding 
his sugar level were normal, the July 2010 private medical 
opinion noting that the Veteran's diabetes was diagnosed within 
one year of separation from service may be based on an incorrect 
factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(a medical opinion based on an inaccurate factual premise is not 
probative).  Likewise, the Veteran has been granted service 
connection for cellulitis and has submitted medical evidence 
indicating that there may be a relationship between cellulitis 
and diabetes mellitus.  Thus, a VA examination and opinion should 
be provided regarding the nature and etiology of the Veteran's 
claimed diabetes mellitus on a direct and secondary basis.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159 (c).

B.  Rhinitis 

A May 2010 private medical opinion from Dr. C.S. notes that the 
Veteran has been treated for rhinitis since 1996 and that this 
treatment is ongoing.  A July 2010 private medical opinion from 
Dr. C.S. also notes that the Veteran was treated for chronic 
rhinitis while on leave for three days at a hospital in West 
Virginia.  His sinuses were packed and he was treated for a 
severe sinus infection.  He continued to have sinus trouble after 
leaving the service.  The physician noted he performed a nasal 
septoplasty in 2001 and continues to provide treatment to the 
Veteran.  

A January 1970 STR indicates that the Veteran complained of 
throat problems and was given a diagnosis of common cold.  The 
Veteran's May 1970 separation examination notes that clinical 
evaluation revealed that the Veteran's nose, sinuses, and mouth 
and throat were normal.  

Regarding his claimed rhinitis, the July 2010 private medical 
opinion from Dr. C.S. notes that the Veteran currently receives 
treatment for rhinitis and sinus problems.  However, there are no 
private or VA treatment records indicating that the Veteran 
currently has rhinitis.  To ensure that VA has met its duty to 
assist the appellant in developing the evidence in support of his 
claim pursuant to 38 U.S.C.A. § 5103A, this claim must be 
remanded so that the Veteran's current treatment records from Dr. 
C.S. can be obtained.  

Likewise, given the private medical opinions of record indicating 
the Veteran has a long history of sinus problems, a VA medical 
examination should be conducted to determine the nature and 
etiology of his claimed rhinitis disability.  See McLendon, 20 
Vet. App. at 79; see also 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to 
report for the examination(s) and to cooperate in the development 
of the case, and that the consequences of failure to report for a 
VA examination(s) without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of his claimed diabetes mellitus.  
The examiner is to provide an opinion as to 
whether it is as likely as not that the 
Veteran's diabetes mellitus had its onset 
during or within one year of, or is otherwise 
related to, service.  If not, is it is as 
likely as not that the Veteran's diabetes 
mellitus is caused or aggravated by his 
service connected cellulitis disability.  

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss the May 1970 separation examination, 
which includes a laboratory finding regarding 
the Veteran's urine and blood, the January 
2008 online medical care website print out, 
and the July 2010 private medical opinion.  A 
detailed rationale for all medical opinions 
must be provided.  

2.  Take all necessary actions to obtain any 
and all of the Veteran's treatment records 
from Dr. C.S.  Document all inquires and note 
negative responses.

3.  Thereafter, schedule the Veteran for a VA 
medical examination to determine the nature 
and etiology of his claimed rhinitis 
disability.  All necessary testing should be 
conducted.  As to any rhinitis, or any sinus 
or nasal disability identified, the examiner 
is to provide an opinion as to whether it is 
as likely as not that the Veteran's 
indentified disability is related to service.

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
discuss January 1970 STR indicating that the 
Veteran had a common cold, the May 1970 
separation examination, and the July 2010 
private medical opinion from Dr. C.S.  The 
examiner is to accept as fact that the 
Veteran had treatment for rhinitis while on 
leave at a non-military hospital in West 
Virginia during service.  A detailed 
rationale for all medical opinions must be 
provided.  

4.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  If either of the claims 
remain denied, issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal, 
and allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


